Name: 87/578/EEC: Commission Decision of 27 November 1987 on improving the efficiency of agricultural structures in Italy (Basilicata) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production
 Date Published: 1987-12-12

 Avis juridique important|31987D057887/578/EEC: Commission Decision of 27 November 1987 on improving the efficiency of agricultural structures in Italy (Basilicata) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 349 , 12/12/1987 P. 0053 - 0053*****COMMISSION DECISION of 27 November 1987 on improving the efficiency of agricultural structures in Italy (Basilicata) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (87/578/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 25 thereof, Whereas, pursuant to the second subparagraph of Article 24 (1) of Regulation (EEC) No 797/85, the Italian Government has forwarded Decision No 1021 of the Basilicata Region of 17 March 1987 on the granting of annual compensatory allowances; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Community must decide whether, having regard to the compatibility of the stated provisions with the abovementioned Regulation, the latter's objectives and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the provisions referred to above are in keeping with the condition and the objective of Regulation (EEC) No 797/85; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions relating to the implementation of Regulation (EEC) No 797/85, which are the subject of Decision No 1021 of the Basilicata Region of 17 March 1987 and which were forwarded by the Italian Government on 4 June 1987, are hereby deemed to satisfy the conditions for a financial contribution by the Community towards the common measure referred to in Article 1 of the said Regulation. Article 2 The Decision is addressed to the Italian Republic. Done at Brussels, 27 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.